Exhibit 10.12
AGREEMENT OF CONVEYANCE, TRANSFER AND ASSIGNMENT OF ASSETS AND
ASSUMPTION OF OBLIGATIONS
This Agreement of Conveyance, Transfer and Assignment of Assets and Assumption
of Obligations (“Transfer and Assumption Agreement”) is made as of October 30,
2009, by Genesis Fluid Solutions Holdings, Inc., a Delaware corporation
(“Assignor”), and Cherry Tankers Holdings, Inc., a Delaware corporation and a
wholly-owned subsidiary of Assignor (“Assignee”).
WHEREAS, Assignor and its predecessor (Cherry Tankers Inc.) was engaged in the
business of manufacturing, marketing and distributing orthopedic shoes based on
licensed patented technology, as well as any and all other operations conducted
by Assignor prior to the date hereof (the “Former Business”); and
WHEREAS, Assignor desires to convey, transfer and assign to Assignee, and
Assignee desires to acquire from Assignor, all of the assets of Assignor
relating to the operation of the Former Business, and in connection therewith,
Assignee has agreed to assume all of the liabilities of Assignor relating to the
Former Business, on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto, intending to be legally bound hereby, agree as
follows:
Section 1. Assignment.
1.1. Assignment of Assets. For good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged by Assignor, Assignor does hereby
assign, grant, bargain, sell, convey, transfer and deliver to Assignee, and its
successors and assigns, all of Assignor’s right, title and interest in, to and
under the assets, properties and business, of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, owned, held
or used in the conduct of the Former Business (the “Assets”), including, but not
limited to, the Assets listed on Exhibit A hereto, and identified in part by
reference to Assignor’s predecessor’s balance sheet as of September 30, 2009,
filed with the Securities and Exchange Commission as part of Assignor’s
predecessor’s quarterly report on Form 10-Q on October 13, 2009 (the “Balance
Sheet”). Notwithstanding anything to the contrary contained herein, the term
Assets shall not include either the assets of or the business conducted by
Genesis Fluid Solutions, Ltd., a Colorado corporation.
1.2 Further Assurances. Assignor shall from time to time after the date hereof
at the request of Assignee and without further consideration execute and deliver
to Assignee such additional instruments of transfer and assignment, including
without limitation any bills of sale, assignments of leases, deeds, and other
recordable instruments of assignment, transfer and conveyance, in addition to
this Transfer and Assumption Agreement, as Assignee shall reasonably request to
evidence more fully the assignment by Assignor to Assignee of the Assets.

 

-1-



--------------------------------------------------------------------------------



 



Section 2. Assumption.
2.1 Assumed Liabilities. As of the date hereof, Assignee hereby assumes and
agrees to pay, perform and discharge, fully and completely, all liabilities,
commitments, contracts, agreements, obligations or other claims against
Assignor, whether known or unknown, asserted or unasserted, accrued or
unaccrued, absolute or contingent, liquidated or unliquidated, due or to become
due, and whether contractual, statutory, or otherwise associated with the Former
Business whenever arising (the “Liabilities”), including, but not limited to,
the Liabilities listed on Exhibit B, and identified in part by reference to the
Balance Sheet.
2.2 Further Assurances. Assignee shall from time to time after the date hereof
at the request of Assignor and without further consideration execute and deliver
to Assignor such additional instruments of assumption in addition to this
Transfer and Assumption Agreement as Assignor shall reasonably request to
evidence more fully the assumption by Assignee of the Liabilities.
Section 3. Headings. The descriptive headings contained in this Transfer and
Assumption Agreement are for convenience of reference only and shall not affect
in any way the meaning or interpretation of this Transfer and Assumption
Agreement.
Section 4. Governing Law. This Transfer and Assumption Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within that state,
except that any conveyances of leaseholds and real property made herein shall be
governed by the laws of the respective jurisdictions in which such property is
located.
[The remainder of this page is blank intentionally.]

 

-2-



--------------------------------------------------------------------------------



 



[SIGNATURE PAGE TO TRANSFER AND ASSUMPTION AGREEMENT]
IN WITNESS WHEREOF, this Transfer and Assumption Agreement has been duly
executed and delivered by the parties hereto as of the date first above written.

            GENESIS FLUID SOLUTIONS HOLDINGS, INC.
      By:   /s/ Michael Hodges         Name:   Michael Hodges        Title:  
President        CHERRY TANKERS HOLDINGS, INC.
      By:   /s/ Reuven Gepstein         Name:   Reuven Gepstein        Title:  
President   

 

-3-



--------------------------------------------------------------------------------



 



         

Exhibit A
(a) All of the equipment, computers, servers, hardware, appliances, implements,
and all other tangible personal property that are owned by Assignor and have
been used in the conduct of the Former Business;
(b) all inventory associated with the Former Business;
(c) all real property and real property leases to which Assignor is a party, and
which affect the Former Business or the Assets;
(d) all contracts to which Assignor is a party, or which affect the Former
Business or the Assets, including leases of personal property;
(e) all rights, claims and causes of action against third parties resulting from
or relating to the operation of the Former Business or the Assets, including
without limitation, any rights, claims and causes of action arising under
warranties from vendors and other third parties;
(f) all governmental licenses, permits, authorizations, consents or approvals
affecting or relating to the Former Business or the Assets;
(g) all accounts receivable, notes receivable, prepaid expenses and insurance
and indemnity claims to the extent related to any of the Assets or the Former
Business;
(h) all goodwill associated with the Assets and the Former Business;
(i) all business records, regardless of the medium of storage, relating to the
Assets and/or the Former Business, including without limitation, all schematics,
drawings, customer data, subscriber lists, statistics, promotional graphics,
original art work, mats, plates, negatives, accounting and financial information
concerning the Assets or Former Business;
(j) all internet domain names and URLs of the Former Business, software,
inventions, art works, patents, patent applications, processes, shop rights,
formulas, brand names, trade secrets, know-how, service marks, trade names,
trademarks, trademark applications, copyrights, source and object codes,
customer lists, drawings, ideas, algorithms, processes, computer software
programs or applications (in code and object code form), tangible or intangible
proprietary information and any other intellectual property and similar items
and related rights owned by or licensed to Assignor used in the Former Business,
together with any goodwill associated therewith and all rights of action on
account of past, present and future unauthorized use or infringement thereof;
and
(k) all other privileges, rights, interests, properties and assets of whatever
nature and wherever located that are owned, used or intended for use in
connection with, or that are necessary to the continued conduct of, the Former
Business as presently conducted or planned to be conducted.

 

 



--------------------------------------------------------------------------------



 



Exhibit B
(a) All liabilities in respect of indebtedness of Assignor related to the Former
Business;
(b) product liability and warranty claims relating to any product or service of
Assignor associated with the Former Business;
(c) taxes, duties, levies, assessments and other such charges, including any
penalties, interests and fines with respect thereto, payable by Assignor to any
federal, provincial, municipal or other government, domestic or foreign,
incurred in the conduct of the Former Business;
(d) liabilities for salary, bonus, vacation pay, severance payments damages for
wrongful dismissal, or other compensation or benefits relating to Assignor’s
employees employed in the conduct of the Former Business; and
(e) any liability or claim for liability (whether in contract, in tort or
otherwise, and whether or not successful) related to any lawsuit or threatened
lawsuit or claim (including any claim for breach or non-performance of any
contract) based upon actions, omissions or events relating to the Former
Business.

 

 